Citation Nr: 1218779	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  06-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from September 1942 to January 1946.  He died in October 2004.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.  The Board remanded the issue in June 2009 and February 2011 for further development of the record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to a total rating based on individual unemployability (TDIU) for purposes of accrued benefits, and whether there was clear and unmistakable error (CUE) in the June 2004 rating action for failing to assign a TDIU based on the Veteran's service connected PTSD have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2004 as a result of multisystem organ failure due to or as a consequence of cerebrovascular accident (CVA) and renal failure with diabetes, coronary artery disease (CAD) and Parkinson's disease as contributing conditions.

2.  The persuasive evidence of record demonstrates a disease or injury which caused or contributed to the Veteran's death was not incurred in or aggravated by service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2004 letter issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim for service connection for cause of the Veteran's death, as well as what information and evidence must be submitted by her and what information and evidence will be obtained by VA.  The December 2004 letter did not specifically provide the appellant notice of the Veteran's service-connected disabilities at the time of his death.  However, an October 2009 letter issued subsequent to the rating decision on appeal did provide notice of the Veteran's service-connected disabilities and other notice requirements as delineated in Hupp.  After issuance of the October 2009 letter, and opportunity for the appellant to respond, the March 2012 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and private treatment records.    

The VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service- connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

II.  Analysis

As reflected on his death certificate, the Veteran died in October 2004 from multisystem organ failure due to or as a consequence of CVA and renal failure with diabetes, CAD, and Parkinson's disease as contributing conditions.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) and residuals of burns to the hands.

In a May 2009 statement, the appellant contends generally that the Veteran's service-connected PTSD caused a constant state of heightened sensitivity, thereby causing chronic heart and other system problems.

The Veteran's service records are completely negative for any findings or diagnoses of multisystem organ failure, CVA, renal failure, diabetes, CAD, and Parkinson's disease.  

Post service, private and VA medical records reflect that the Veteran had a history of CVA, renal failure, diabetes, CAD, Parkinson's disease and in the end multisystem organ failure.  However, none of the medical evidence supports a finding that there exists any medical relationship whatsoever between the Veteran's service-connected PTSD (or military service in general) and the multisystem organ failure due to or as a consequence of CVA and renal failure that led to his death.

In this regard, in the June 2009 remand, the Board requested that the RO obtain an opinion from a VA physician specializing in cardiology as to: (a) whether it was at least as likely as not (i.e., there was at least a 50 percent probability) that the Veteran's service-connected PTSD at the time of his death was of such severity as to have had a material influence in accelerating his death; or, (b) did the Veteran's service-connected PTSD contribute substantially or materially to the cause of the Veteran's death, combine with other disorders to cause death, or lend assistance to the production of death.  In a July 2010 VA opinion, a nurse practitioner responded that the Veteran was diagnosed with gangrenous right second toe, hypertension, and diabetes mellitus complicated by severe peripheral arterial disease, hyperlipidemia with coronary atherosclerosis and Parkinson's Disease.  The Veteran had been hospitalized in September 2004 after bumping his second right toe at home and developed an infection of that toe that turned to cellulitis which spread to his foot and leg and progressed to gangrene of the toe.  IV antibiotics cleared the cellulitis but the gangrene persisted.  Lower extremity bypass surgery and amputation treatment options were discussed but ruled out because of the Veteran's physical conditions.

The nurse practitioner noted that the medical records never indicated that the service-connected PTSD or residuals of burns to the hands were contributing factors to his illnesses or lack of recovery thereof.  Thus, she concluded that there was no evidence that the PTSD or residuals of burns to the hands caused the Veteran's death; lended assistance to the production of his death; or, was of such severity as to have had a material influence in accelerating his death in any way.  She explained that the Veteran's death was a result of a combination of factors, including the above noted gangrenous right second toe, hypertension, diabetes mellitus, severe peripheral arterial disease, hyperlipidemia with coronary atherosclerosis and Parkinson's Disease and age-related changes that rendered him unable to adequately recover from the residuals of the toe injury/infection or CVA that eventually led to his death as a result of multi-system organ failure.  

In an August 2010 addendum, the nurse practitioner stated that a cardiologist, Dr. Watson, had reviewed the record and concluded that the Veteran's PTSD did not likely cause any deleterious effects to his heart or other body systems, explaining that a combination of morbidities and his age likely contributed to his demise.

Noting lack of compliance with the previous remand instructions, the Board again remanded the issue on appeal in February 2011 for an opinion from a physician specializing in cardiology as to whether the Veteran's service-connected PTSD contributed substantially or materially to the cause of his death.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In a February 2012 VA addendum opinion, the staff cardiologist commented that there was no solid evidence that PTSD accelerated heart disease.  The cardiologist explained that the Veteran had severe CAD with moderate to severe LV systolic dysfunction.  The cardiologist concluded that PTSD did not likely cause any deleterious effects to the Veteran's heart or other body systems.  His multiple comorbidities along with his age probably caused his death.

On this record, the Board finds the persuasive evidence of record demonstrates that a disease or injury which caused or contributed to the Veteran's death was not incurred in or aggravated by service.      

The only evidence of record supporting the appellant's claim is her various lay assertions.  Although she is competent to provide evidence of visible symptoms, she is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The appellant, as a layperson, is not qualified to provide a medical diagnosis or competent opinion relating the Veteran's service-connected PTSD to the cause of his death.  Thus, in the absence of documented medical evidence or other indicia to corroborate her contentions, her credibility as to this matter is suspect, and her contentions are of minimal probative value.

The law is clear the record must show that a disorder or disease incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  Given the absence of such evidence in this case, service connection for cause of the Veteran's death is not warranted.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


